Citation Nr: 1100838	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  03-21 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for prostate cancer.  

2.	Whether new and material evidence has been submitted to reopen 
a claim for service connection for heart disease. 

3.	 Whether new and material evidence has been submitted to 
reopen a claim for service connection for kidney pathology. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to January 
1975.   

This appeal originally came before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied the issue of service connection 
for prostate cancer.  In January 2005, the Board remanded this 
issue for additional development.  In an April 2008 decision, the 
Board denied the Veteran's claim.  The Veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2010, the Court issued a Memorandum 
Decision vacating the April 2008 Board decision and returning the 
case to the Board.  

In January 2009, while the case was pending before the Court, the 
Veteran filed a claim for service connection for a heart 
disability, a kidney disability and prostate cancer.  In April 
2009, the RO adjudicated the issue of entitlement to service 
connection for prostate cancer and denied it for lack of new and 
material evidence.  The Board finds that this adjudication was 
erroneous as there was no final Board decision.  See 38 C.F.R. § 
3.156 (2010).  In the April 2009 RO decision, the RO also denied 
reopening the claims for heart and kidney disabilities for lack 
of new and material evidence.  The Veteran perfected these issues 
in a January 2010 VA Form 9.  As such, the Board also has 
jurisdiction over these issues.  

The record shows that the Veteran was afforded a personal hearing 
with respect to the issue of entitlement to service connection 
for prostate cancer before a Veterans Law Judge in October 2004.  
That judge is no longer employed by the Board. The Veteran was 
apprised of this fact in August 2007 correspondence from the 
Board and provided the opportunity to exercise his right to 
testify at a new hearing before another Veterans Law Judge.  38 
U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).  In a 
response dated in August 2007, the Veteran indicated that he 
wished to testify at a personal hearing before a Veterans Law 
Judge in Washington, DC.  In January 2008, the Veteran testified 
at a personal hearing before the undersigned Veterans Law Judge. 
The transcripts of both hearings are associated with the claims 
file and have been reviewed.

In a letter received by the RO in March 2007, the Veteran asked 
that his appeal be cancelled and requested that his appeal be 
sent back to the RO as soon as possible; the letter was not 
received by the Board until February 2008.  The Board also 
observes that the Veteran asked that the RO to stop the appeal 
with respect to his prostate cancer claim and return the record 
so that he can submit additional evidence with respect to other 
claims in June 2007 correspondence.  Thus, the Board notes that 
the Veteran clearly demonstrated intent to withdraw his appeal.  
However, the Veteran presented testimony with respect to the 
issue on appeal, indicated that he had additional evidence to 
submit in support of the appeal, and expressed a desire to 
continue with the appeal at the January 2008 Board hearing. 
Furthermore, the Veteran's claim for service connection of 
prostate cancer was the only issue that had been procedurally 
prepared and certified for appellate review when the Veteran 
presented for the January 2008 Board hearing. In light of the 
foregoing and in the interest of fairness to the Veteran in this 
particular case, the Board finds that such circumstances indicate 
the Veteran wished to continue his appeal. Thus, the Board will 
proceed with appellate review.

At the January 2008 Board hearing, the Veteran also expressed 
some confusion regarding the status of the issues of entitlement 
to an effective date prior to October 14, 1997 for the award of 
service connection for hiatal hernia with gastroesophageal reflux 
disease and entitlement to an effective date prior to June 5, 
1997 for the award of a total disability rating based on 
individual unemployability.  The record reflects that the RO 
granted service connection for the Veteran's hiatal hernia with 
gastroesophageal reflux disease and a total disability rating in 
February 2003.  In correspondence in October 2003, the Veteran 
asked that all claims pending at the RO be dropped and the RO 
sent correspondence to the Veteran noting that it was no longer 
processing his claim for benefits per his request.  An appeal 
withdrawal is effective when received by the agency of original 
jurisdiction when prior to transfer to the Board and withdrawal 
of an appeal will be deemed a withdrawal of the notice of 
disagreement.  38 C.F.R. § 20.204 (b) (2010).  Thus, the 
Veteran's appeal with respect to these issues was withdrawn on 
October 21, 2003, the date his letter was received by the RO.

In a May 2009 statement, the Veteran raised the issues of 
entitlement to an earlier effective date for the award of 
service connection for a back disability and entitlement 
to an earlier effective date for the award of service 
connection for foot fungus, tinea pedis/cruris.  As these 
issues have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), 
the Board does not have jurisdiction over them and they 
are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the April 2008 decision, the Board denied the Veteran's claim 
because the evidence did not show a diagnosis of prostate cancer.  
In the March 2010 Memorandum Decision, the Court found that the 
Board failed to consider all prostate disabilities in accordance 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
Therefore, the Board finds that another VA Compensation and 
Pension Examination is warranted to determine if there is a 
prostate disability that is related to service.  

Additionally, the Board notes that in the VA Form 9 that was 
filed by the Veteran in January 2010 regarding the issues 
involving the heart and kidney disabilities, the Veteran 
requested a Board hearing held at the Central Office in 
Washington, D.C.  The Board acknowledges this request and notes 
that the claims file will be at the RO for further development in 
accordance with this appeal.  Therefore, the Board requests that 
the RO inform the Veteran of the location of the file and inquire 
as to whether he would like to have a Board hearing at the RO 
while the file is located there.  If not, the Board will schedule 
the Central Office hearing after the remand objectives are 
accomplished and the claims file is returned to the Board.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialist to determine the nature and 
etiology of any prostate disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether a prostate disability, is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to or aggravated by active service.  Any 
opinion expressed should be accompanied by 
supporting rationale.

2.	The Veteran should be contacted and 
informed that his claims file has been 
returned to the RO in accordance with this 
remand.  The RO should determine if the 
Veteran would like to have a Board hearing at 
the RO for the issues involving the heart and 
kidney disabilities or if the Veteran would 
like to wait until the VA Compensation and 
Pension Examination is completed and the 
claims file returned to the Board to schedule 
a hearing at the Central Office.  Thereafter, 
a Board hearing should be scheduled 
accordingly.  

3.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



